USCA4 Appeal: 21-4686      Doc: 20         Filed: 05/17/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4686


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CHRISTOPHER HAROLD GOINS, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:10-cr-00107-FL-1)


        Submitted: May 10, 2022                                           Decided: May 17, 2022


        Before NIEMEYER and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon,
        Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4686      Doc: 20         Filed: 05/17/2022     Pg: 2 of 2




        PER CURIAM:

               Christopher Harold Goins, Jr., appeals his 240-month sentence, arguing that the

        district court erroneously sentenced him as an armed career criminal, see 18 U.S.C.

        § 924(e), because one of his predicates is invalid. However, as Goins correctly concedes,

        his challenge is foreclosed by United States v. Dodge, 963 F.3d 379, 381-85 (4th Cir. 2020),

        which held that the predicate offense at issue—North Carolina breaking and entering, N.C.

        Gen. Stat. § 14-54(a)—categorically qualifies as a violent felony for purposes of the Armed

        Career Criminal Act. And, as Goins further acknowledges, this panel is not at liberty to

        overrule Dodge. See United States v. Williams, 808 F.3d 253, 261 (4th Cir. 2015).

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2